Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that his absence from the courtroom during the argument of a motion respecting whether the jury should continue its deliberation or be discharged violated his rights under the Fourteenth Amendment. The Court of Appeals held that appellant’s constitutional rights had not been violated. [See 13 N Y 2d 253.]